DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Election/Restrictions
Claims 1, 2, 4, 8, 9, 16, 18 and 19, are elected and are being examined.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention as cited in response dated 11/21/2017.

Response to Amendment
The previous rejection of Claim(s) 1, 4, 8, 9, and 16, under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 2 and 18, under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura), is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 17, under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), as applied to claims 1 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 19, under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura), as applied to claim 2 above, and further in view of US 5,981,616 A to Yamamura et al. (hereinafter Yamamura) is/are withdrawn in light of the Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 8, 9, 16, 18, and 19, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 20-22, 27-30, of copending Application No. 16/660,169 (hereinafter App. No. 16/660,169). 

Although the claims at issue are not identical, they are not patentably distinct from each other because they teach each and every component and read upon the claims in an anticipatory fashion.
Regarding claims 1, 2, 4, 8, 9, 16, 18, and 19, App. No. 16/660,169 teaches a curable composition comprising 70-80 wt% of a hydrogenated bisphenol A diglycidyl ether, 20-30 wt% of an aliphatic oxetane compound, a thermal cure initiator selected from benzyl sulfonium salts, and does not contain an antioxidant (See claim 16), wherein the composition after crosslinking has an initial transmittance of at least 85%, (claim 20), and wherein the aliphatic oxetane has the formula 
    PNG
    media_image1.png
    106
    363
    media_image1.png
    Greyscale
 and a molecular weight of less than 500 g/mol (See claim 16 and 18). The composition also includes additives selected from nanofillers or adhesion promoters (claim 21-22).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites wherein the Lewis acid is selected from “metallic salts from halogen, tin(IV) chloride and sulfonyl chloride…” However, claim 2 recites wherein the Lewis acid is selected from “boron trifluoride, tin (IV) chloride and sulfonyl chloride.” It appears that claim 19 is broadening the list of Lewis acids of claim 2 to further include “metallic salts from halogen” and thus, does not further limit.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 8, 9, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), and in further view of JP 2003-292568 A to Takai (hereinafter Takai) and as evidenced by STN CAS Registry, “Sanaid SI 100L” entered 1990, copyright 2022, page 1-2, (hereinafter STN Registry)

Regarding claims 1, 4, 8, 9, and 16, , Shichiri’90 teaches a sealing agent in Example 5 comprising 80 parts  by weight of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts by weight of Oxt 221 (i.e. 3-ethyl-3-{[(3-ethyl oxetane-3-yl)methoxy]methyl}oxetane), 1 parts by weight of (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate initiator, 0.2 parts of thioxanthone compound photosensitizer, 1 part by weight of silane coupling agent and a talc filler (Table 1, para 80 and 84). Shichiri’90 also teaches the filler of the sealing agent is an optional component as shown by Example 1 (para 80) and/or is preferably used in an amount of 0.3-3 parts by weight (para 47). The above Oxt221 meets the claimed aliphatic oxetane compound cited in claims 1, 4, and 16, and the above filler and coupling agent meets the claimed additives cited in claims 8 and 9. Shichiri’90 further teaches that the polymerization initiator can also be an initiator that produces protonic acids or a Lewis acid when irradiated (para 37), which demonstrates that protonic acids or Lewis acid are suitable initiators for epoxy resins. Particularly, the initiator includes sulfonium salts (para 38). The above also meets the claimed “thermal” cure initiator because Shichiri’90 teaches the curing occurs from light irradiating such as by sunlight (i.e. thermal radiation) or excimer laser (para 68) and may be heated simultaneously (para 71), which meets the “thermal” cure initiator.
Using the above teachings, if there is no filler, there is 78 wt% of hydrogenated bisphenol A diglycidyl ether, 19.6 wt% of Oxt 221, and 0.98 wt% of thermal initiator, which is within and meets the claimed range.
Shichiri’90 does not explicitly teach the listed thermal cure initiators of claim 1. 
However, Takai teaches an epoxy resin composition comprising a cycloaliphatic epoxy compound, another epoxy compound, a compound that reacts with a cationic species, and a compound which forms a cation species by heating (See abstract) wherein the epoxy compounds are hydrogenated bisphenol A epoxy resin and 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (Celloxide 2021P) (See Table 1, and para 38-39), and the compound that reacts with a cationic species is an oxetane (para 16-20) and is used in the field of optical semiconductor sealing material (para 3 and 47), which is in the same field of use of epoxy and oxetane composition for optical sealants as cited above in Shichiri’90. Takai further teaches the compound which forms a cation species is a cationic polymerization initiator and include Lewis acids such as boron trifluoride or metal complex salts thereof (para 24) which meets the claimed Lewis acids cited in claims 1, 2 and 19, and aromatic sulfonium/onium salts (para 24). Takai also teaches the aromatic sulfonium/onium salt used is specifically, SI-100L (para24 and Table 1, para 38-39). SI-100L is benzyl(4-hydroxyphenyl)methylsulfonium hexafluoroantimonate as evidenced by page 1 of STN Registry, and meets the claimed benzyl sulfonium salt thermal cure generator cited in claims 1 and 2. Takai further teaches that aromatic sulfonium/onium salts are preferred in view of their excellent balance between handling and curability (para 24).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the boron trifluoride or the SI-100L cationic polymerization initiators of Takai because Takai teaches the same field of use of epoxy and oxetane composition for optical sealants as cited above in Shichiri’90, Takai also teaches examples of suitable cationic polymerization initiators for the epoxy/oxetane composition such as boron trifluoride or SI-100L (para24 and Table 1, para 38-39), and Takai further teaches that aromatic sulfonium/onium salts are preferred in view of their excellent balance between handling and curability (para 24).
Shichiri’90 does not explicitly teach the claimed properties of water vapor transmission, initial transmission, and transmittance after 10 days.
However, as cited above and incorporated herein, the combination of Shichiri’90 and Takai teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, Takai teaches the thermal cure initiator, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2).
Thus, one skilled in the art would have a reasonable expectation for the composition of the combination of Shichiri’90 and Takai to have the claimed water vapor, initial transmission, and transmittance properties of the claimed invention because the combination of Shichiri’90 and Takai teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, with amounts within the claimed amount ranges cited by the Applicant, Takai teaches the thermal cure initiator, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 2, 18, and 19, is/are rejected under 35 U.S.C. 103 as obvious over EP 2,400,590 A1 to Shichiri (hereinafter Shichiri’90), in further view of JP 2003-292568 A to Takai (hereinafter Takai) and as evidenced by STN CAS Registry, “Sanaid SI 100L” entered 1990, copyright 2022, page 1-2, (hereinafter STN Registry), and in further view of WO 2012/060449 A to Nakamura et al. (hereinafter Nakamura).

Regarding claims 2 and 18, Shichiri’90 teaches a sealing agent in Example 5 comprising 80 parts  by weight of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts by weight of Oxt 221 (i.e. 3-ethyl-3-{[(3-ethyl oxetane-3-yl)methoxy]methyl}oxetane), 1 parts by weight of (tolylcumyl)iodonium tetrakis(pentafluorophenyl)borate initiator, 0.2 parts of thioxanthone compound photosensitizer, 1 part by weight of silane coupling agent and a talc filler (Table 1, para 80 and 84). Shichiri’90 also teaches the filler of the sealing agent is an optional component as shown by Example 1 (para 80) and/or is preferably used in an amount of 0.3-3 parts by weight (para 47). The above Oxt221 meets the claimed aliphatic oxetane compound cited in claims 2 and 18. Shichiri’90 further teaches that the polymerization initiator can also be an initiator that produces a Lewis acid when irradiated (para 37), which demonstrates that a Lewis acid is a suitable initiator for epoxy resins. Particularly, the initiator includes diphenyl-4-thiophenylsulfonium-hexafluoroantimonate (para 38), which qualifies as a Lewis acid (SbF6-).  The above also meets the claimed “thermal” cure initiator because Shichiri’90 teaches the curing occurs from light irradiating such as by sunlight (i.e. thermal radiation) or excimer laser (para 68) and may be heated simultaneously (para 71), which meets the “thermal” cure initiator. Shichiri’90 
Using the above teachings, if there is no filler, there is 78 wt% of hydrogenated bisphenol A diglycidyl ether, 19.6 wt% of Oxt 221, and 0.98 wt% of thermal initiator, which is within and meets the claimed range.
Shichiri’90 further teaches that the composition may contain further epoxy compounds such as alicyclic epoxy compounds (para 36).
Shichiri’90 does not explicitly teach the listed thermal cure initiators of claims 2 and 19. 
However, Takai teaches an epoxy resin composition comprising a cycloaliphatic epoxy compound, another epoxy compound, a compound that reacts with a cationic species, and a compound which forms a cation species by heating (See abstract) wherein the epoxy compounds are hydrogenated bisphenol A epoxy resin and 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (Celloxide 2021P) (See Table 1, and para 38-39), and the compound that reacts with a cationic species is an oxetane (para 16-20) and is used in the field of optical semiconductor sealing material (para 3 and 47), which is in the same field of use of epoxy and oxetane composition for optical sealants as cited above in Shichiri’90. Takai further teaches the compound which forms a cation species is a cationic polymerization initiator and include Lewis acids such as boron trifluoride or metal complex salts thereof (para 24) which meets the claimed Lewis acid cited in claims 2 and 19, and aromatic sulfonium/onium salts (para 24). Takai also teaches the aromatic sulfonium/onium salt used is specifically, SI-100L (para24 and Table 1, para 38-39). SI-100L is benzyl(4-hydroxyphenyl)methylsulfonium hexafluoroantimonate as evidenced by page 1 of STN Registry, and meets the claimed benzyl sulfonium salt thermal cure generator cited in claim 2. Takai further teaches that aromatic sulfonium/onium salts are preferred in view of their excellent balance between handling and curability (para 24).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the boron trifluoride or metal complex salt thereof, or the SI-100L cationic polymerization initiators of Takai because Takai teaches the same field of use of epoxy and oxetane composition for optical sealants as cited above in Shichiri’90, Takai also teaches examples of suitable cationic polymerization initiators for the epoxy/oxetane composition such as boron trifluoride or SI-100L (para24 and Table 1, para 38-39), and Takai further teaches that aromatic sulfonium/onium salts are preferred in view of their excellent balance between handling and curability (para 24).
Shichiri’90 does not explicitly teach the cycloaliphatic epoxy compound cited in claim 2.
However, Nakamura teaches a cationic curable composition for optical applications comprising a cationic curable compound, and a cationic curing catalyst (See abstract, and para 10), wherein the cationic curable compound comprises epoxy compounds and oxetane compounds (para 27-28), which is the same field of use of cationic curable oxetane and epoxy compositions as cited above in Shichiri’90. Nakamura further teaches the epoxy compounds can be at least one alicyclic epoxy compound and a hydrogenated epoxy compound (para 40-41), wherein the alicyclic epoxy compound is 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (para 30), which meets the claimed cycloaliphatic epoxy compound. Nakamura also teaches the alicyclic epoxy compounds are preferred because they have good transparency and low color properties, and are excellent in light resistance. (para 40).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the alicyclic epoxy compound of Nakamura with the hydrogenated epoxy of Shichiri’00 because Nakamura teaches the same field of use of cationic curable oxetane and epoxy compositions as cited above in Shichiri’90, and Nakamura further teaches the alicyclic epoxy compounds are preferred because they have good transparency and low color properties, and are excellent in light resistance. (para 40).
Shichiri’90 does not explicitly teach the claimed water vapor transmission, initial transmission, and transmittance after 10 day.
However, as cited above and incorporated herein, the combination of Shichiri’90, Takai and Nakamura teaches a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, Takai teaches the thermal cure initiator and Nakamura teaches the same cycloaliphatic epoxy resin as used in the Applicant’s example 2, with claimed amounts that overlap with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having total light transmittance of at least 90% (para 60-62).
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Shichiri’90, Takai, and Nakamura to have the claimed water vapor transmission, initial transmission, and transmittance after 10 day properties of the claimed invention because they teach a substantially identical composition to the claimed composition, specifically, Shichiri’90 teaches the same composition having the same hydrogenated bisphenol A diglycidyl ether, YX8034, and the same Oxt221 oxetane, as used in the Applicant’s examples, within the claimed amounts of the claimed amount ranges cited by the Applicant, Takai teaches the thermal cure initiator, and Nakamura teaches the same cycloaliphatic epoxy resin as used in the Applicant’s example 2, with overlapping amounts with the claimed amount ranges cited by the Applicant, and Applicant cites in para 58 of their specification, that it is the mixture of the specific aliphatic epoxy resin and oxetane which gives the water vapor and transmittance properties (Table 2), which is further evident by the cured composition of Shichiri’00 having total light transmittance of at least 90% (para 60-62). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Response to Arguments
Applicant’s arguments filed 08/15/2022 with respect to claim(s) 1, 2, 4, 8, 9, 16, 18 and 19, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766